Matter of Pilmer (2022 NY Slip Op 04082)





Matter of Pilmer


2022 NY Slip Op 04082


Decided on June 23, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:June 23, 2022

PM-114-22
[*1]In the Matter of Robert Alexander Pilmer, an Attorney. (Attorney Registration No. 5175526.)

Calendar Date:June 21, 2022

Before:Lynch, J.P., Clark, Aarons, Pritzker and Fisher, JJ.

Robert Alexander Pilmer, Laguna Beach, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Robert Alexander Pilmer was admitted to practice by this Court in 2013 and lists a business address in Laguna Beach, California with the Office of Court Administration. Pilmer now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Pilmer's application.
Upon reading Pilmer's affidavit sworn to April 28, 2022 and filed May 2, 2022, and upon reading the June 15, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Pilmer is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Clark, Aarons, Pritzker and Fisher, JJ., concur.
ORDERED that Robert Alexander Pilmer's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Robert Alexander Pilmer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Robert Alexander Pilmer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Pilmer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Robert Alexander Pilmer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.